Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicants’ amendments to claims 1, 3, 5, 11-12, and 15-16.

Response to Amendment
The amendment filed on 06/06/2022 has been entered.  Applicant’s arguments in pages 8-12 have been fully considered and are persuasive. The claim rejection under 35 USC § 103 are withdrawn. However, the claim amendments necessitated additional claim objections.

Claim Objections
Claims 1 and 11-12 are objected to because of the following minor informalities:
Claim 1, line 2 “an inner wall” should read “an inner wall of the housing.”
Claim 1, line 13 “an inner wall” should read “an inner wall of the gear.”
Claim 11, line 2 “an inner wall” should read “an inner wall of the housing.”
Claim 12, line 2 “an inner wall” should read “an inner wall of the housing.”

Reasons for Allowance
The following is an examiner’s statement of reasons of allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention set forth in the amended independent claims 1 and 11-12. Accordingly, the amended independent claims 1 and 11-12 are allowed. The dependent claims 2-10 and 13-18 are allowed due to depending on the allowed claims 1 and 11-12 respectively.

Regarding claims 1 and 11-12,

Although the prior art made of record, including Christian Beck (US-8585119-B2), teaches most of the claimed limitation “a door lock assembly”, “guide groove”, “lifting shaft”, “upper part”, “a linear guide groove”, “lower part”, “a rotary guide groove”, “an inner wall of the housing”, “one guide pin”, “housing” and most of the claimed structural interaction “the guide pin can move in the guide groove such that the lifting shaft can move linearly along the first portion and linearly and rotationally along the second portion relative to the housing”. Additionally, the prior art made of record, including Jurgen Benno Hilpert et al. (CN-102317125-A) and Charles Hansen et al. (US-20110120823-A1), teach a buffering device of the embodiment shown in fig. 7 that includes the claimed structural limitation “a gear”, “inner wall”, “limiting pin”. But the prior art made of record, including Christian Beck (US-8585119-B2), Christian Beck (WO-2010058304-A1), Jurgen Benno Hilpert et al. (CN-102317125-A), Charles Hansen et al. (US-20110120823-A1), fail to teach or fairly suggest the claimed structural interaction  of claim 1 “wherein the at least one limiting pin can move in the guide groove when the first portion is engaged with the guide pin and the lifting shaft drives the gear to rotate when the second portion is engaged with the guide pin”. Furthermore, the prior art made of record, including Christian Beck (US-8585119-B2), Christian Beck (WO-2010058304-A1), Jurgen Benno Hilpert et al. (CN-102317125-A), Charles Hansen et al. (US-20110120823-A1), fail to teach or fairly suggest the structural interaction of claims 11 and 12 “ wherein the at least one limiting pin can move in the guide groove such that the gear does not move with the lifting shaft when the first portion is engaged with the guide pin and the lifting shaft drives the gear to rotate when the second portion is engaged with the guide pin.


Additionally, the prior art made of record, including Steven L. Bivens (US-6085384-A), Toshio Hirohata (US-4688695-A), Yoshitaka Kariya (US-5718309-A), Naokichi Takamatsu (US-6041899-A), and Hans-Guenther Mueller (US-20050280266-A1), teach a buffering device in the form of a damper and the claimed structural limitations “a gear”, “inner wall of the gear”. Furthermore, the prior art made of record, including Fueller Peter (DE-10304701-A1), teaches the claimed structural limitations “door lock assembly”, “guide groove”, “lifting shaft” and the claimed structural interaction “an upper part of the at least one guide groove being a linear guide groove, and a lower part thereof being a rotary guide groove”. But the prior art made of record, including Steven L. Bivens (US-6085384-A), Toshio Hirohata (US-4688695-A), Yoshitaka Kariya (US-5718309-A), Naokichi Takamatsu (US-6041899-A), and Hans-Guenther Mueller (US-20050280266-A1), and Fueller Peter (DE-10304701-A1), fail to teach or fairly suggest the clamed limitation “limiting pin” and the claimed structural interaction of claim 1 “ an inner wall provided with at least one limiting pin,” and “wherein the at least one limiting pin can move in the guide groove when the first portion is engaged with the guide pin and the lifting shaft drives the gear to rotate when the second portion is engaged with the guide pin”. Additionally, the prior art made of record, including Steven L. Bivens (US-6085384-A), Toshio Hirohata (US-4688695-A), Yoshitaka Kariya (US-5718309-A), Naokichi Takamatsu (US-6041899-A), and Hans-Guenther Mueller (US-20050280266-A1), and Fueller Peter (DE-10304701-A1), fail to teach or fairly suggest the claimed structural interaction of claims 11 and 12 “an inner wall of the gear provided with at least one limiting pin,” and “wherein the at least one limiting pin can move in the guide groove  […] when the first portion is engaged with the guide pin and the lifting shaft drives the gear to rotate when the second portion is engaged with the guide pin.”


Additionally, the prior art made of record, including Madhu Basavarajappa et al. (US-9493967-B2), teaches the structural limitations “a door lock assembly”, “guide groove”, “lifting shaft”, “rotary guide groove”, “inner wall of the housing”, “guide pin”, “second portion” and teaches the structural interaction “the guide pin can move in the guide groove”, “move linearly and rotationally along the second portion relative to the housing”. But the prior art made of record, including Madhu Basavarajappa et al. (US-9493967-B2), fails to teach or fairly suggest the structural limitation “a linear guide groove”, “a first portion”, “a gear”, “inner wall of the gear”, “limiting pin” and fails to teach or fairly suggest the following structural interaction of claims 1 and 11-12:

 - “the lifting shaft being rotationally fixed and linearly movable relative to the housing along a first portion” as claimed in claims 1 and 11-12.

-“a gear […] with an inner wall provided with at least one limiting pin” as claimed in claim 1.

- “an inner wall of the gear provided with at least one limiting pin” as claimed in claims 11 and 12.

- “wherein the at least one limiting pin can move in the guide groove when the first portion is engaged with the guide pin and the lifting shaft drives the gear to rotate when the second portion is engaged with the guide pin” as claimed in claim 1.

- “wherein the at least one limiting pin can move in the guide groove […] when the first portion is engaged with the guide pin and the lifting shaft drives the gear to rotate when the second portion is engaged with the guide pin” as claimed in claims 11 and 12.


The examiner can find no motivation to modify the door lock assembly and the buffering mechanisms of Christian Beck (US-8585119-B2), Christian Beck (WO-2010058304-A1), Jurgen Benno Hilpert et al. (CN-102317125-A), Charles Hansen et al. (US-20110120823-A1), Steven L. Bivens (US-6085384-A), Toshio Hirohata (US-4688695-A), Yoshitaka Kariya (US-5718309-A), Naokichi Takamatsu (US-6041899-A), Hans-Guenther Mueller (US-20050280266-A1), Fueller Peter (DE-10304701-A1), and Madhu Basavarajappa et al. (US-9493967-B2), without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

The dependent claims 2-10 and 13-18 are allowed due to depending on the allowed claims 1 and 11-12 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, and as follows:

- Christian Beck (DE-102009008496-A1) teaches a motor vehicle push-push actuating device.
- JUNG YEON HEE (KR-100861400-B1) teaches a storage device with a rack and pinon damper.
- (JP-3128787-U) teaches an opening and closing unit that includes a gear, a rotary damper, and a mounting plate. The invention aims for simplicity, quick assembly, less components, and allows for the semi-automatic opening and closing of the mechanism.

               Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                         
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675